UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   6/23/2021

  Independent Service Provider, LLC,

                        Plaintiff,
                                                                              20-cv-4713 (AJN)
                 –v–
                                                                                   ORDER
  National Union Fire Insurance Co. of Pittsburg PA, et al.,

                        Defendant.



ALISON J. NATHAN, District Judge:

       On July 21, 2020, the Court granted Defendants’ consented-to request to stay this action

pending agreed-upon mediation and, if need be, agreed upon arbitration. Dkt. No. 16. The

parties are ORDERED to jointly submit a status update by June 29, 2021 in which they shall

indicate whether they anticipate any further proceedings before this Court.

       SO ORDERED.


            22 2021
Dated: June __,
       New York, New York                           __________________________________
                                                          ALISON J. NATHAN
                                                          United States District Judge




                                                1
